Appeal by the defendant from an order of the County Court, Suffolk County (Hinrichs, J.), dated March 11, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender is supported by clear and convincing evidence (see Correction Law § 168-n [3]; People v Maiello, 32 AD3d 463 [2006]; People v Johnson, 23 AD3d 635 [2005]).
The defendant failed to present clear and convincing evidence of the existence of special circumstances to warrant a downward departure from his presumptive risk level as determined by the risk assessment instrument (see People v Davis, 26 AD3d 364 [2006]; People v Masters, 19 AD3d 387 [2005]; People v Williams, 19 AD3d 388 [2005]). Miller, J.P., Goldstein, Skelos and Fisher, JJ., concur.